Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 1, “movement determination unit” does not recite any limitation that may recite a structure.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 , 4, 5, 6, 7 are rejected under 35 U.S.C. 103 as being anticipated by Svec (U.S. Patent no. 10126747) in view of Laur (U.S. Patent No. 10037696).

For Claim 1, Svec teaches: An autonomous moving body configured to move along a planned movement path, comprising (Figure 2 showing mobile drive unit 20, and column 11 line 26 disclosing mobile drive unit requests paths to transverse and generate its own paths. Therefore mobile drive units are autonomous as they generate their own paths and move along those paths as well): 
an external sensor configured to recognize another autonomous moving body (Column 16 line 31, disclosing an obstacle sensor that detects and identifies other mobile drive units operating in the vicinity. Figure 4 shows side view of the mobile drive unit and figure 5 shows front view. The sensor 160 is placed in front and back of the units and column 16 lines18-30 disclose the sensor to be optical, radar or sonar. Optical sensors must have not be enclosed inside the body and therefore the sensor 160 is placed in cavities in front and back of the body and are not fully enclosed. As their field of view is not obstructed, they are external sensors) and an operation state of the another autonomous moving body (Column 16, line 44 disclosing the obstacle sensor can detect operation state of other mobile drive units); 
a movement determination unit configured to determine, when it is predicted by the external sensor that the another autonomous moving body is positioned at a via point or a destination point of the own autonomous moving body at the same time that the own autonomous moving body is (Column 6 Lines 7-39, disclose management module obtains velocity information from mobile drive units. When a collision is expected i.e. predicted at their intersecting point and therefore velocity of second mobile drive unit is reduced to avoid that collision), 
and a movement control unit configured to control a moving unit based on the determination of the movement determination unit (Column 16 limes 25-30, disclosing control module 170 uses information from obstacle sensor to take appropriate remedial actions to prevent collisions. Figure 5 showing control module 170 in the mobile drive unit).
Svec discloses one mobile unit yielding to another in (Column 22 lines 15-64, disclosing yield rules for mobile drive units. Yielding of drive unit A for unit B is interpreted by examiner as suspension of drive unit A motion). Svec does not disclose a yield rule based on operation state or a task of the own autonomous moving body having a higher priority.
However Svec does not disclose: whether to continue or suspend movement based on whether a task of the another autonomous moving body estimated from the operation state or a task of the own autonomous moving body has a higher priority   
Laur teaches stopping for emergency vehicles (Column 1 lines 21-33, disclosing autonomous host vehicle i.e. own autonomous body, stopping for another autonomously driven vehicle. Column 5 lines 26-60, disclosing stopping for emergency vehicles when emergency light are activated and giving increased preference to public transport vehicles. The emergency vehicle indicates different operation state when lights are on compared to when lights are off. With the lights off an ambulance, fire truck or police vehicle is not taken to be in a state of emergency. Similarly a public transport vehicle is given increased preference because of its operational state).
It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Svec to continue or suspend movement based on whether a task of the another autonomous moving body estimated from the operation state or a task of the own autonomous moving body has a higher priority as taught by Laur thereby enabling the implementation of yielding to vehicle based on task or priority thus improving both safety and efficiency of the system.

For Claim 4, Svec modified through Laur teaches: The autonomous moving body according to Claim 1, comprising a presentation unit configured to present information on a task of the own autonomous moving body to the another autonomous moving body (Column 12 lines 1-18, disclosing management module represents components from multiple drive units i.e. all the drive units in the system. And Column 11 lines 16-33, disclosing management module assigns a task to mobile drive units. Column 7, lines 7-15 disclosing interaction between mobile drive unit and management module may in particular embodiments represent peer-to-peer that mobile unit and one or more mobile drive units. Therefore a mobile drive unit presents its task and motion state to other mobile drive unit(s)).

c.	For Claim 5, Svec modified through Laur teaches: The autonomous moving body according to Claim 1, wherein the movement determination unit determines to suspend movement (Column 6 Lines 7-39, disclose management module obtains velocity information from mobile drive units. When a collision is expected i.e. predicted at their intersecting point and therefore velocity of second mobile drive unit is reduced to avoid that collision. Thus the original movement is suppressed.  
Svec further teaches: In column 16 lines 25-46 that mobile drive units transmit an identification signal to indicate that identification signal source is in fact a mobile drive unit. And other mobile drive units are detected through obstacle sensor, therefore those units are treated as obstacles and based on identification signal, are further categorized between mobile and non-mobile units. And appropriate remedial actions are taken to prevent mobile drive unit from colliding with obstacles or other objects.

However Svec does not disclose taking appropriate remedial actions: when it is recognized that the another autonomous moving body is not an autonomous moving body of the same type as that of the own autonomous moving body.

Laur teaches: when it is recognized that the another autonomous moving body is not an autonomous moving body of the same type as that of the own autonomous moving body (Column 1 lines 21-33, disclosing autonomous host vehicle i.e. own autonomous body, stopping for another autonomously driven vehicle. Column 5 lines 26-44, disclosing classification if vehicles between emergency and normal. Column 3 lines 33-41, disclosing host vehicle to slow down to make space for adjacent vehicle to steer into lane. An emergency vehicle is of different type than a passenger vehicle and similarly a vehicle with longer wheel base is of different type as it requires a large space clearance to merge i.e. host vehicle has to change its vector longer. Column 3 lines 17-21, disclosing vector be indicative of speed, direction, longitudinal-acceleration, deceleration, lateral-acceleration, or any combination thereof).
It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Svec to suspend movement of the autonomous moving body when other autonomous moving body is not of the same type as taught by Laur to exhibit cooperative or courteous behavior towards other moving bodies and yield to moving bodies of different type that do not support collaborative work environment thereby improving collaboration, efficiency and safety of the system.

For Claim 6, Svec modified through Laur teaches: The autonomous moving body according to Claim 1, further comprising a communication unit configured to perform intercommunication with the another autonomous moving body (Column 7 lines 10-20, disclosing peer-to-peer communication between mobile drive units) , wherein the movement control unit is configured to control (Column 16 lines 56-64, disclosing control module controls the drive module of mobile drive unit), while the intercommunication is established, the moving unit based on a communication result of the intercommunication regardless of the determination of the movement determination unit (Column 16 lines 25-30, disclosing obstacle sensor shares detected object information to control module to take appropriate remedial actions to prevent collision with obstacles and objects. Column 7 lines 11-16, disclosing peer-to-peer communication between mobile drive units. The communication is part of management module. Column 6 lines 21-39, disclosing management module computing different velocities for mobile drive units to travel at in order to avoid collision at path intersection point. Therefore when there is a peer-to-peer communication between mobile drive units, their motion is collectively collaborated and controlled i.e. movement of the units is control based on intercommunication. And as mobile drive units are moving because of peer-to-peer communication, it has precedence over control commands that would have been generated individually).

For Claim 7, Svec modified through Laur teaches: A non-transitory computer readable medium storing a control program (Column 12 lines 27, disclosing processor 90 that executed instructions associated functionality by management module 15) for an autonomous moving body that moves along a planned movement path (Figure 2 showing mobile drive unit 20, and column 11 line 26 disclosing mobile drive unit requests paths to transverse and generate its own paths. Therefore mobile drive units are autonomous as they generate their own paths and move along those paths as well), the control program being adapted to cause a computer to perform: a recognition step of recognizing another autonomous moving body and an operation state of the another autonomous moving body by using an external sensor (Column 16, line 44 disclosing the obstacle sensor can detect operation state of other mobile drive units. Figure 4 shows side view of the mobile drive unit and figure 5 shows front view. The sensor 160 is placed in front and back of the units and column 16 lines18-30 disclose the sensor to be optical, radar or sonar. Optical sensors must have not be enclosed inside the body and therefore the sensor 160 is placed in cavities in front and back of the body and are not fully enclosed. As their field of view is not obstructed, they are external sensors); a movement determination step of determining, when it is predicted by the recognition step that the another autonomous moving body is positioned at a via point or a destination point of the own autonomous moving body at the same time that the own autonomous moving body is (Column 6 Lines 7-39, disclose management module obtains velocity information from mobile drive units. When a collision is expected i.e. predicted at their intersecting point and therefore velocity of second mobile drive unit is reduced to avoid that collision); and a movement control step of controlling a moving unit based on the determination of the movement determination step (Column 16 limes 25-30, disclosing control module 170 uses information from obstacle sensor to take appropriate remedial actions to prevent collisions. Figure 5 showing control module 170 in the mobile drive unit).
Svec discloses one mobile unit yielding to another in (Column 22 lines 15-64, disclosing yield rules for mobile drive units. Yielding of drive unit A for unit B is interpreted by examiner as suspension of drive unit A motion). Svec does not disclose a yield rule based on operation state. 
However Svec does not teach: whether to continue or suspend movement based on whether a task of the another autonomous moving body estimated from the operation state has a higher priority than that of a task of the own autonomous moving body, 
Laur teaches stopping for emergency vehicles (Column 1 lines 21-33, disclosing autonomous host vehicle i.e. own autonomous body, stopping for another autonomously driven vehicle. Column 5 lines 26-60, disclosing stopping for emergency vehicles when emergency light are activated and giving increased preference to public transport vehicles. The emergency vehicle indicates different operation state when lights are on compared to when lights are off. With the lights off an ambulance, fire truck or police vehicle is not taken to be in a state of emergency. Similarly a public transport vehicle is given increased preference because of its operational state).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Svec to continue or suspend movement based on whether a task of the another autonomous moving body estimated from the operation state has a higher priority than that of a task of the own autonomous moving body as taught by Laur thereby enabling the implementation of yielding to vehicle based on task or priority thus improving both safety and efficiency of the system.


Claim 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Svec (U.S. Patent no. 10126747) in view of view of Laur (U.S. Patent No. 10037696) and Voorhies (U.S. Publication No. 20190310655).

For Claim 2, Svec modified through Laur teaches: The autonomous moving body according to Claim 1, 
Svec discloses a resource scheduling module may assign tasks to mobile units to recharge batteries and instruct inactive mobile units park in a location that is outside anticipated traffic flow (Column 12 lines 41-57). Column 12 lines 1-15 disclosing resource scheduling module to be part of management module and management module to contain a route planning module. Management module coordinates the movement of mobile drive units within the workspace. And Column 24 lines 16-24, disclosing energy information such as battery life is provided by mobile drive units to generate energy expenditure metric. Therefore mobile drive units collectively collaborate their movement and management module monitors battery level of mobile units in order to assign recharge tasks.

However Svec does not explicitly disclose: wherein the movement determination unit determines whether to continue or suspend movement based on whether a charging task of the another autonomous moving body or a charging task of the own autonomous moving body when a destination point is a feeding point for supplying power to a rechargeable battery has a higher priority for charging.

Voorhies discloses in [0089-0091] benefit of robot collaboration to prolong the ability of collective set. Robots identify those in need of charging i.e. prioritization of charge based on state of charge.  
It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify management module of Svec to identify mobile drive units in need of charge. Prioritize them based on state of charge and control their motion based on paths planned through resource scheduling module as taught by Kawano to prolong the ability of robot swarm to perform a task beyond s single charge cycle.

For Claim 3, Svec modified through Laur and  Kawano discloses: The autonomous moving body according to Claim 2, 
Svec further teaches: wherein the external sensor reads remaining capacity information of power presented by a presentation unit of the another autonomous moving body (Column 12 lines 1-18, disclose that movement of mobile drive units is coordinated through management module 15 and management module 15 represents components of drive units 20 that are capable of communicating information. Column 12 lines 41-57 disclosing the management module assigns tasks to mobile drive units to recharge. Therefore the mobile drive units communicate with each other and share power capacity i.e. battery charge level remaining. Column 24 lines 16-24 further disclosing energy information such as battery life is provided by mobile drive units to generate energy expenditure metric), 
Svec does not disclose: and the movement determination unit determines whether the another autonomous moving body has a higher priority for charging than the own autonomous moving body based on the remaining capacity information.

Voorhies discloses: identifying the robots that are in need of charging ([0089-0091], disclosing robots collectively identify those in need of charging and they recharge while remainder of swarm continue the tasks. [0095] disclosing opportunistically charging the robots that are most in need of charging by each robot checking its battery state and notifying others).
It would have been obvious to on having ordinary skill in the art before effective filing date of claimed invention to modify art of Svec to determine whether the another autonomous moving body has a higher priority for charging than the own autonomous moving body based on the remaining capacity information as taught by Voorhies to prolong the ability of collective set of robots to perform tasks beyond single battery charge cycle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703.  The examiner can normally be reached on Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669